 1   JEREMY PASTERNAK, ESQ., BAR NO: 181618
     jdp@pasternaklaw.com
 2   MORGAN YANG, ESQ., BAR NO: 324742
     my@pasternaklaw.com
 3   LAW OFFICES OF JEREMY PASTERNAK
     A Professional Corporation
 4   354 Pine Street, Fifth Floor
     San Francisco, CA 94104
 5   Telephone: (415) 693-0300
     Facsimile: (415) 693-0393
 6
     Attorneys for Plaintiff
 7   DANIEL ALLEN
 8   [ADDITIONAL COUNSEL ON NEXT PAGE]
 9
                               UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11
12   DANIEL ALLEN, an individual                    )                 Case No. 2:18-cv-00706-TLN-CKD
                                                    )
13                  Plaintiff,                      )                 STIPULATION AND ORDER
            v.                                      )                 REGARDING
14                                                  )                 DISCOVERY DATES
     PALADIN CONSULTING, INC., a Texas              )
15   Corporation; XEROX CORPORATION, a New York )
     Corporation; GEE GROUP, INC., an Illinois      )
16   Corporation; GENERAL EMPLOYMENT                )
     ENTERPRISE, INC., an Illinois Corporation; and )
17   Does 1-20, inclusive,                          )
                                                    )
18                  Defendants.                     )
                                                    )
19
20
21
22
23
24
25
26
27
28

                                  Stipulation and Order Regarding Discovery Dates
                                                        –1–
 1   HEATHER HEARNE (SBN 254496)
     hdh@kullmanlaw.com
 2   THE KULLMAN FIRM, PLC
     4605 Bluebonnet Blvd., Suite A
 3   Baton Rouge, LA 70809
     Telephone: (225) 906-4250
 4   Facsimile: (225) 906-4230
 5   RACHEL E. LINZY (PHV)
     rel@kullmanlaw.com
 6   THE KULLMAN FIRM
     A Professional Law Corporation
 7   1100 Poydras Street, suite 1600
     New Orleans, LA 70163
 8   Tel: (504) 524-4162
     Fax: (504) 596-4114
 9
     Attorneys for Defendant
10   XEROX CORPORATION
11
12   SARAH E. ROBERTSON (SBN 142439)
     srobertson@constangy.com
13   JASMINE L. ANDERSON (SBN 252973)
     janderson@constangy.com
14   COSTANGY, BROOKS, SMITH, & PROPHETE, LLP
     351 California St., Suite 200
15   San Francisco, CA 94104
     Telephone: 415.918.3000
16   Facsimile: 415.918.3007
17   Attorneys for Defendants
     PALADIN CONSULTING, INC
18   GEE GROUP, INC., and GENERAL
     EMPLOYMENT ENTERPRISES, INC.
19
20
21
22
23
24
25
26
27
28

                                   Stipulation and Order Regarding Discovery Dates
                                                         –2–
 1          The parties, through their respective counsel, hereby stipulate as follows:
 2          WHEREAS, Plaintiff brought this action relating to his former employment against the
 3   following entities: PALADIN CONSULTING, INC., a Texas Corporation; XEROX
 4   CORPORATION, a New York Corporation; GEE GROUP, INC., an Illinois Corporation;
 5   GENERAL EMPLOYMENT ENTERPRISE, INC., an Illinois Corporation; and Does 1-20,
 6   inclusive, on February 6, 2018; and
 7          WHEREAS, Defendant XEROX CORPORATION filed their Answer on April 6, 2018; and
 8          WHEREAS, Plaintiff filed an amended complaint on April 27, 2018; and
 9          WHEREAS, Defendant XEROX CORPORATION filed their answer to Plaintiff’s                First
10   Amended Complaint on May 14, 2018; and
11          WHEREAS, Defendant PALADIN CONSULTING, INC, GEE GROUP, INC., and
12   GENERAL EMPLOYMENT ENTERPRISE, INC., filed their answer to Plaintiff’s First Amended
13   Complaint on May 11, 2018; and
14          WHEREAS, the parties have exchanged and are conducting written discovery; and
15          WHEREAS, Plaintiff suffered a stroke on or about August, 2018; and
16          WHEREAS, Plaintiff’s stroke affected his speech such that he was unable to have his
17   deposition taken in this matter as previously planned; and
18          WHEREAS, because of this delay and out of a professional courtesy to Defendants,
19   Plaintiff’s counsel has intentionally not moved forward with depositions of Defendants’ employees;
20   and
21          WHEREAS, Plaintiff and Defendants agreed to stipulate to continue Discovery and
22   Mediation deadlines; and
23          WHEREAS, Plaintiff has now recovered sufficiently to have his deposition taken in this
24   matter; and
25          WHEREAS, the Court has ordered the parties to provide new discovery dates; and
26   THEREFORE, the Parties hereby stipulate and request as follows: 27
     ///
28   ///

                                     Stipulation and Order Regarding Discovery Dates
                                                           –3–
     1          The Court set the Discovery Cut-Off date for April 17, 2020;
     2          The Court set the Expert Disclosures Cut-Off date for May 18, 2020;
     3          The Court set the Supplemental/Rebuttal Expert Disclosures Cut-Off date for June 23, 2020.
     4
     5   Date: October 30, 2019                           LAW OFFICES OF JEREMY PASTERNAK
                                                              A Professional Corporation
     6
     7
                                                          By:        /s_/_Mo_rg_a_n Y_a_n_g
     8                                                              JEREMY PASTERNAK
                                                                    MORGAN YANG
     9                                                              Attorneys for Plaintiff
                                                                    DANIEL ALLEN
10
11       Date: October 30, 2019                           THE KULLMAN FIRM, PLC
12
13                                                        By:       /_s/ R_a_c_h_e_l _L_in_z_y_(_wit_h_p_e_r_m_i_s_sion)
                                                                    HEATHER HEARNE
14                                                                  RACHEL E. LINZY
                                                                    Attorneys for Defendant
15                                                                  XEROX CORPORATION
16
         Date: October 30, 2019                           CONSTANGY, BROOKS, SMITH, &
17                                                        PROPHETE, LLP
18
19                                                        By:       /_s_/ _J_a_smin_e A_n_d_e_r_so_n (_w_i_th p_ermission)
                                                                    SARAH E. ROBERTSON
20                                                                  JASMINE L. ANDERSON
                                                                    Attorneys for Defendant
21                                                                  PALADIN CONSULTING, INC; GEE
                                                                    G R O U P , IN C . , a n d G EN E R A L
2                                                                   EMPLOYMENT ENTERPRISES, INC.
23
24
25
26
27
28

                                        Stipulation and Order Regarding Discovery Dates
                                                              –4–
1                                       ORDER
2          The Court, having reviewed having reviewed the Stipulation of the parties and Request for
3    Order, and GOOD CAUSE HAVING BEEN SHOWN, hereby orders:
4          The Discovery Cut-Off date be set for April 17, 2020;
5          The Expert Disclosures Cut-Off date be set for May 18, 2020;
6          The Supplemental/Rebuttal Expert Disclosures Cut-Off date be set for June 23, 2020.
7          IT IS SO ORDERED.
 8
 9   Dated: October 31, 2019
13
                                                                     Troy L. Nunley
14                                                                   United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                   Stipulation and Order Regarding Discovery Dates
                                                         –5–
